United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-20441
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

TYRONE SCOTT HARRIS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-421-1
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tyrone Scott Harris appeals from his guilty-plea conviction

for being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1).    Harris argues that 18 U.S.C. § 922(g)(1) is

not narrowly tailored in light of the interplay of the Second

Amendment and the regulation of interstate commerce under the

Commerce Clause, is overly broad in its reach given the

legislative history of its intent, and unevenly burdens a

fundamental right in violation of equal protection by relying on

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20441
                                 -2-

inconsistent state law definitions.   He acknowledges that the

foregoing arguments are foreclosed by this court’s recent

decision in United States v. Darrington, ___ F.3d ___, No. 03-

20052, 2003 WL 22706079, at *1 (5th Cir. Nov 18, 2003).     We note,

however, that Harris has preserved the issues for review by the

Supreme Court.

     Harris also argues that 18 U.S.C. § 922(g)(1) is an

unconstitutional exercise of Congress’s Commerce Clause power

because the regulated activity does not substantially affect

interstate commerce.   Alternatively, he argues that the factual

basis for his plea was insufficient because the evidence

established only that the firearm had traveled across state lines

at some unspecified point in the past.     Harris raises these

arguments solely to preserve them for possible Supreme Court

review.   As he acknowledges, they are foreclosed by existing

Fifth Circuit precedent.    See United States v. Daugherty, 264

F.3d 513, 518 (5th Cir. 2001).

     Finally, Harris argues that the district court erred at

sentencing by accepting the probation officer’s report without

requiring the Government to offer evidence to rebut Harris’s

objections to the report.   Harris concedes that he offered no

evidence in support of his objections and that this issue is also

foreclosed by this court’s precedent.      See United States v.

Peters, 283 F.3d 300, 314 (5th Cir.), cert. denied, 536 U.S. 934

(2002).
            No. 03-20441
                 -3-

AFFIRMED.